Citation Nr: 0616799	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a low 
back strain, to include arthritic changes.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had unverified active service from April 1976 to 
August 1976, verified service from November 1990 to June 
1991, and additional unverified Reserve service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO decision which denied 
the claims of service connection for a back disorder and for 
bilateral hearing loss.  In January 2006, the veteran 
presented testimony at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge.  

The veteran's VA claims folder could not be located when the 
veteran submitted his December 2001 claims, and the claims 
folder has been rebuilt.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that he first incurred back pain during 
basic training.  Service medical records disclose that the 
veteran sought clinical care for low back pain in June 1976, 
and postural pain was the assigned diagnosis.  By a letter 
issued in March 2004, the RO advised the veteran that the 
private clinical records disclosed a long history of back 
pain, beginning in 1976.  The veteran contends that back pain 
incurred during basic training in 1976 was continuous 
thereafter, and was then aggravated during his period of 
active service in 1990 and 1991, resulting in his current 
back disorder.  VA examination is required so that a medical 
opinion addressing the etiology of the veteran's current back 
disorder may be obtained.

The veteran testified at his Travel Board hearing that his 
private physician had told him that his current back disorder 
was related to his duties in service, although that opinion 
is not reflected in the written clinical notes.  The veteran 
should be afforded an opportunity to obtain and submit that 
opinion in writing.

The veteran contends that his pre-existing hearing loss was 
aggravated during his period of active service in 1990 and 
1991.  The veteran should be afforded a VA audiologic 
examination so that an opinion which considers this 
contention may be obtained.  

At his Travel Board hearing, the veteran testified regarding 
his treatment by Dr. Lewis and Dr. Soriano, and provided 
authorization for release of information from those 
physicians.  Clinical records from both Dr. Lewis and Dr. 
Soriano have been previously obtained.  The physicians' 
offices should be advised of the dates of treatment records 
previously associated with the claims file and any records 
not yet obtained should be requested and associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), must 
be provided.  The notice must include an 
explanation as to the information or 
evidence needed to establish a disability 
rating, and an explanation as to the 
information or evidence needed to 
determine an effective date for a grant 
of service connection.  

2.  The RO should verify through official 
sources the veteran's dates of active 
service, to include any periods of active 
duty for training and inactive duty 
training while in the Reserves.  This 
should include, but is not limited to, 
contacting the National Personnel Records 
Center (NPRC) to verify all the veteran's 
dates of service.

3.  Dr. Lewis and Dr. Soriano should be 
contacted, advised of the inclusive dates 
of their clinical records currently 
associated with the claims files, and 
should be requested to provide any 
clinical records for the veteran which 
have not yet been associated with the 
claims file.  

4.  The veteran should be afforded the 
opportunity to identify or submit any 
additional records, especially non-VA 
records, which might be pertinent to the 
claims.  The veteran should be advised 
that he should submit or identify any 
records which support his contention that 
he has had a back disorder chronically 
and continuously since basic training in 
1976 or any other evidence that might 
support his claims.  

5.  The veteran's current VA records, 
regarding the back and ears, from 
September 2005 to the present, should be 
obtained and associated with the claims 
files.  

6.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the veteran's current back 
disorder.  The claims folder (to include 
documentation of the veteran's verified 
periods of service) should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  Following an examination of 
the veteran, review of the service 
medical records, review of the relevant 
post-service records, and other relevant 
evidence, the examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the veteran has a 
current back disorder which was incurred 
during verified service.  

If the examiner concludes that the 
veteran does not have a back disorder 
which was incurred during or as a result 
of verified service, the examiner should 
be asked to express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the veteran has a current back disorder 
which was aggravated, that it, 
permanently increased in severity beyond 
the expected course of the natural 
progression of the disorder during or as 
a result of verified service.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

7.  The veteran should be afforded a VA 
audiologic examination to determine the 
etiology of the veteran's current hearing 
loss.  The claims folder (to include 
documentation of the veteran's verified 
periods of service) should be made 
available to the examiner for review 
before the examination; the examiner must 
indicate that the claims folder was 
reviewed.  

Following examination of the veteran, 
review of the service medical records, 
review of relevant post-service records, 
discussion of employment history, and 
other relevant evidence, the examiner 
should express an opinion as to whether 
it is as at least as likely as not (50 
percent or greater likelihood) that the 
veteran has a current hearing loss which 
began in, or was aggravated, that is, 
permanently increased in severity, during 
verified service.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

8.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the notice 
provided to the veteran as to each claim 
on appeal must be reviewed, and it should 
be verified that the notice conforms to 
the interpretation of the VCAA as in 
effect when the notice is provided, if 
that interpretation has changed since the 
date of issuance of this Remand by the 
Board.  

9.  Thereafter, each of the claims on 
appeal should be readjudicated and the 
veteran should be notified of that 
adjudication.  If any benefit requested 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished an 
SSOC which addresses all of the evidence 
obtained.  The veteran should be afforded 
an opportunity to respond.  

The case should then be returned to the Board for 
further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to 
any final outcome warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (5).


